Citation Nr: 1208863	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  08-08 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a temporomandibular joint ("TMJ") disorder, to include a disorder of the jaw manifested by headaches (claimed as entitlement to service connection for degenerative joint disease of the TMJ).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1983 to December 1990.  He also had additional Kentucky Army National Guard duty.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from rating decisions issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Louisville, Kentucky.  In a June 2007 rating decision, the RO denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  In an August 2007 rating decision, the RO denied the claim of entitlement to service connection for degenerative joint disease of TMJ. 

The issue of entitlement to service connection for degenerative joint disease of the TMJ has been recharacterized and broadened, based on the Veteran's claimed current symptomatology, to encompass all theories of entitlement.  

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  The Veteran will be notified if additional action is required on his part.


FINDING OF FACT

The Veteran is not shown by the competent and probative evidence of record to have a current diagnosis of a TMJ disorder, to include degenerative joint disease and a disorder of the jaw manifested by headaches.


CONCLUSION OF LAW

A TMJ disorder was neither incurred in, nor aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

      a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), however, the requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008). 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

By means of a letter dated February 2007, the Veteran was informed of the types of evidence needed in order to substantiate his claim of entitlement to service connection, the division of responsibility between himself and VA for obtaining the required evidence, and was asked to provide any information or evidence in his possession that pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. 
§ 3.159(b).  This letter also satisfied the requirements of Dingess and informed the Veteran of how VA determines the disability rating and effective date elements of a claim.

      b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims file contains the Veteran's service treatment records, as well as the Veteran's statements in support of his claim.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claim that have not already been obtained and associated with the record.  

In this regard, the Board observes that, in a statement received in March 2008 (written on his VA Form 9), the Veteran referred to ear, nose and throat treatment notes by a Dr. Ewing.  Thereafter, in a letter dated April 2008, the RO advised the Veteran that it would assist him in obtaining these treatment records and specifically requested that he complete the enclosed VA Form 21-4142, Authorization and Consent to Release Information, so that it could obtain any available treatment records on his behalf.  It also advised the Veteran that he could submit copies of those records himself.  A review of the claims folder, however, reveals that neither a completed Form 21-4142 from the Veteran, nor any treatment records from Dr. Ewing, were received.  Accordingly, as it appears that the RO made every effort to inform the Veteran of the division of responsibility for obtaining evidence and advised him again that it would attempt to obtain treatment records on his behalf, but the Veteran failed to provide the necessary form allowing VA to do so, the Board concludes that VA has satisfied its duty to assist.
Moreover, the Board notes that, in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is competent evidence of a current disability, or persistent or recurrent symptoms of a disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred, which would support incurrence or aggravation, (3) an indication that a current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board has determined that VA has no duty to provide a medical examination or opinion with respect to the Veteran's claim, as there is no competent evidence that he has ever been diagnosed with a TMJ disorder or any condition involving a jaw disorder during the pendency of this appeal.  

In this regard, the Board notes that, under 38 U.S.C.A. § 1154(a), VA is required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, while the Federal Circuit found that VA must consider lay evidence, it further held that  VA "may give it whatever weight [VA] concludes the evidence is entitled to" and mere conclusory, generalized lay statements that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above, finds that the development of the claim has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, concerning the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

As an initial matter, the Board notes that the Veteran's service treatment records contain no complaints of, treatment for, or a diagnosis of a TMJ or jaw disorder.  During his February 1982 service enlistment examination (with the exception of a small scar), findings were within normal limits for all systems, including the head, face, nose, mouth and ears.  The Board observes that, although subsequent treatment reports during the Veteran's period of active duty service reveal that he received medical treatment on several occasions for complaints of headaches (which he recently claimed in his December 2011 informal hearing presentation to be a symptoms of TMJ), the treatment notes demonstrate that his headaches were repeatedly found to be symptoms of other illnesses, including viral illnesses, viral dehydration and resolving flu syndrome.  The Veteran's September 1990 service separation examination again revealed normal findings for the head, face, nose, mouth and ears.  In addition, although he reported, on the accompanying medical history report, that he had experienced or was then experiencing frequent headaches, there is no evidence that any of his examining clinicians related his headaches to TMJ or any other jaw disorder. 

Records following active duty service contain no evidence to show that the Veteran sought treatment for, or was diagnosed with a chronic TMJ disorder (to include degenerative joint disease) or a jaw disability manifested by headaches.  In addition, the claims folder contains no post-service private or VA treatment records.

Based on a review of the complete claims folder, the Board finds that the probative and competent evidence of record is against the Veteran's claim of entitlement to service connection for a TMJ disorder, to include degenerative joint disease and a jaw disorder manifested by headaches.  As noted above, the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this case, there is no medical evidence of record demonstrating that the Veteran has a current diagnosis of a TMJ disorder or any other jaw disorder, or that he was diagnosed with any such condition since filing his claim for VA benefits.  Moreover, as noted above, there is no medical evidence to show that he was actually diagnosed with a TMJ disorder (to include degenerative joint disease) or any other disorder of the jaw manifested by headaches during service.

In addition to the medical evidence of record, the Board has also considered the Veteran's personal assertions that he has a TMJ disorder.  As noted above, the Court has repeatedly held that laypersons, such as the Veteran, are competent to describe symptoms of which they have first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, the Court has also held that a lay person is not competent to offer an opinion on a matter clearly requiring medical expertise, such as linking occasional headaches with a complex medical disorder, such as TMJ.  See Jandreau v. Nicholson, supra (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition, such as a broken leg, but is not competent to provide evidence as to more complex medical questions).  As a result, although the Board finds the Veteran to be credible and recognizes his sincere belief in the existence of his claimed disability, his assertions do not constitute competent medical evidence.  

Accordingly, the Board concludes that the competent and probative evidence of record fails to support the Veteran's claim of entitlement to service connection for a TMJ disorder, to include degenerative joint disease and a jaw disorder manifested by headaches.  In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See generally Gilbert, supra; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).
  

ORDER

Entitlement to service connection for a TMJ disorder, to include degenerative joint disease and a jaw disorder manifested by headaches, is denied.


REMAND

The appellant contends that his current bilateral hearing loss and tinnitus are the result of acoustic trauma during active duty service.  Specifically, he avers that while engaged in active duty Naval service aboard the USS John F. Kennedy, he worked primarily on the flight deck in helicopter launch and recovery and was exposed to noise-induced hearing loss and tinnitus.  He further claims that he repaired helicopters, which necessitated his working with sheet metal and pneumatic tools.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claims.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).

The term "veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service . . . ."  38 U.S.C.A. § 101(2) (West 2002); see also 38 C.F.R. § 3.1(d) (2011).  The term "active military, naval, or air service" includes active duty; any period of active duty for training ("ACDUTRA"), during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of inactive duty for training ("INACDUTRA") during which the individual concerned was disabled or died (i) from an injury incurred or aggravated in line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2011).

In this case, although the Veteran was previously provided with a VA audiometry examination in order to determine the etiology of his claimed hearing loss and tinnitus disorders during his period of active duty service, it does not appear that the RO exhausted all efforts in an attempt to verify the appellant's periods of ACDUTRA and INACDUTRA, nor did it make a formal finding regarding whether the records associated with each verified period of service were present in the claims folder or whether they were unavailable.  Instead, the claims folder contains a listing of the appellant's service retirement points, along with some Kentucky Army National Guard treatment records.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

In this regard, the Board observes that the claims folder contains a Kentucky Army National Guard audiometry examination report, dated February 11, 2001, which shows that the Veteran was found to have an auditory threshold of 40 decibels in the frequency of 3000 Hertz; this meets the criteria for a hearing loss disability under 38 C.F.R. § 3.385.  While the Board notes that this record clearly falls outside of the Veteran's period of active duty Naval service, if it is established that the examination occurred within a period of ACDUTRA, service connection could be warranted if it is also determined that his hearing loss disorder was either incurred in or aggravated by his National Guard duty.  Similarly, there is also a possibility that service connection for tinnitus could be warranted if it is determined that such condition was incurred in or aggravated by ACDUTRA service.  

As such, the Board has considered the holding of Tetro v. Gober, 14 Vet. App. 110 (2000), and other cases, in which the Court has held that VA has the duty to request information and pertinent records from other Federal agencies when on notice that such information exists.  See also Walch v. Shinseki, 563 F.3d 1374, 1377 (Fed. Cir. 2009) (noting that "a significant part of the VA's duty to assist is its obligation to make reasonable efforts to obtain relevant records.").  The possibility that such records could contain evidence relevant to the appellant's claim cannot be foreclosed absent a review of those records.  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007). 

In particular, the Board notes that the locations to which service records migrate have changed, and records of separating Army service members, including members of Reserve or National Guard units, are sent to VA's Record Management Center ("RMC").  See M21-1MR, Part III.  As no request to the RMC is documented, such a request should be made.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the VA RMC to search for records pertaining to the appellant, to specifically include records pertaining to periods of ACDUTRA, inactive duty service and INACDUTRA. If the RMC has no records, request that it provide guidance as to where such records might be located and request records from any location suggested by the RMC. 

2.  If no service treatment records are located by the RMC or at any location suggested by the RMC, request that the National Personnel Records Center ("NPRC") make a search for such records.  If personnel records sufficient to establish the appellant's dates of performance of ordered National Guard service have not been located, ask NPRC to search for personnel (administrative or 201 file) records related to the Veteran's National Guard service.

3.  If no personnel records are located by NPRC or any other agency, request that the U.S. Army Human Resources Command, St. Louis, Missouri, search for personnel records for the appellant.

4.  If complete service treatment and personnel records are not located, contact the Kentucky Adjutant General or other appropriate agency and request a search for service treatment and personnel records for the appellant.

5.  Thereafter, the RO/AMC should enumerate (month, day, year) and verify all periods of ACDUTRA and INACDUTRA. This must be clear and should consist of more than just the appellant's retirement points.  Any records obtained must be associated with the claims folder.

6.  The RO/AMC should prepare a formal finding memorandum regarding the presence or absence of service treatment and personnel records regarding each period of service identified.   The appellant should be notified of such findings and be provided with an opportunity to respond.

7.  Following completion of the above, and only if it is determined that the Veteran was serving on ACDUTRA at the time of his February 11, 2001 Army National Guard examination or at the time of any other examination documenting hearing loss and/or tinnitus, the Veteran should be scheduled for a new audiometry examination with an appropriate, qualified examiner to determine the nature, approximate onset date and etiology of his current bilateral hearing loss and tinnitus.  The claims folder must be provided to the examiner in connection with the examination, and the examiner must state that the claims folder has been reviewed.  Any tests deemed necessary should be conducted, and the claims folder must be provided to the examiner for review in conjunction with the examination.  The examiner should elicit a complete history of the appellant's hearing loss disorders and symptomatology (both prior to, during and after periods of active military service) and note that, in addition to the medical evidence of record, the appellant's personal statements have been considered in his/her opinion.  

a.)  For any diagnosis of a chronic, hearing loss disorder or tinnitus found on examination, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disorder had its onset during service or is related to any incident of service.  Any opinion expressed must be accompanied by a complete rationale, to include a discussion of the appellant's documented medical history, as well as his statements and assertions.  Any and all opinions must be accompanied by a complete rationale.

b.)  Alternatively, if the examiner determines that the Veteran has a bilateral hearing loss or tinnitus disorder with an onset unrelated to active military service or ACDUTRA, he/she should render an opinion as to whether it is at least as likely as not that such condition was aggravated (a permanent worsening of the underlying condition, as opposed to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability) beyond the course of its natural progression.  Any and all opinions must be accompanied by a complete rationale.

It would be helpful if the examiner would use the following language, as appropriate: "more likely than not," (meaning likelihood greater than 50%); "at least as likely as not," (meaning likelihood of at least 50%); or "less likely than not" or "unlikely" (meaning there is less than 50% likelihood).

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

c.)  If the examiner finds that it is impossible to provide the requested opinion without resort to speculation, it should be so stated.  In that case, the examiner must specifically support this conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history), and addresses such matters as whether 1) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); 2) the question falls outside of the limits of current medical knowledge or scientific development; 3) the condition manifested in an unusual way, such that its cause or origin is unknowable; or 4) there are other risk factors for developing the condition.  
8.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


